 

Colfax Corporation 8-K [cfx-8k_052020.htm]

 

 

Exhibit 10.2

 

 

 

Colfax Corporation

image [ex102001.jpg]

2020 Omnibus Incentive Plan

 

Form of CEO Non-Qualified Stock Option Agreement

 

Colfax Corporation, a Delaware corporation (the “Company”), hereby grants an
option to purchase shares of its common stock, $.001 par value, (the “Stock”) to
the optionee named below. The terms and conditions of the option are set forth
in this cover sheet to the Non-Qualified Stock Option Agreement, in the attached
Non-Qualified Stock Option Agreement (together with the cover sheet, the
“Agreement”), and in the Company’s 2020 Omnibus Incentive Plan (the “Plan”).

 

Grant Date:

Grant Date

 

 

Name of Optionee:

Participant Name

 

 

Optionee Employee ID:

Employee ID

 

 

Number of Shares Covered by Option:

Quantity Granted

 

 

Option Price per Share:

$Grant Price

 

 

Vesting Start Date:

Grant Date

 

 

Vesting Schedule:

Vesting Schedule (Dates & Quantities)

 

By accepting this Award in the manner established by the Company, you agree to
all of the terms and conditions described in this Agreement and in the Plan. You
acknowledge that (a) you have received a copy of the Plan and this Agreement and
have read and understand the terms and conditions of the Plan and this
Agreement, (b) the grant of the Award is voluntary and occasional and does not
create any contractual or other right to receive future grants, (c) all
decisions with respect to future grants, if any, will be at the sole discretion
of the Company, (d) your participation is voluntary, (e) the Award is not part
of normal or expected compensation or salary for any purposes, including but not
limited to calculating any severance, resignation, termination, redundancy, end
of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments and the Award is an extraordinary item which is
outside the scope of your employment agreement, if any, (f) in the event that
you are an employee of an Affiliate of the Company, the Award will not be
interpreted to form an employment agreement or relationship with the Company;
and furthermore, the Award will not be interpreted to form an employment
agreement with the Affiliate that is your employer, (g) no claim or entitlement
to compensation or damages arises from forfeiture or termination of the Award
and you irrevocably release the Company and its Affiliates from any such claim
that may arise, and (h) in the event of involuntary termination of your
employment, your right to receive the Award, if any, will terminate effective as
of the date that you are no longer actively employed and will not be extended by
any notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law);
furthermore, in the event of involuntary termination of employment, your right
to vest in the Award after termination of employment, if any, will be measured
by the date of termination of your active employment and will not be extended by
any notice period mandated under local law.  You agree that the Plan will
control in the event any provision of this Agreement should appear to be
inconsistent with the terms of the Plan. Certain capitalized terms used in this
Agreement are defined in the Plan and have the meaning set forth in the Plan

 

This is not a stock certificate or a negotiable instrument.

 

 

NQSO CEO
 

P a g e 1 | 6

 

 

 

 

Colfax Corporation

image [ex102001.jpg]

2020 Omnibus Incentive Plan

 

Form of CEO Non-Qualified Stock Option Agreement

 

Non-Qualified Stock Option

This option is not intended to be an incentive stock option under Section 422 of
the Internal Revenue Code and will be interpreted accordingly.

Vesting

This option is only exercisable before it expires and then only with respect to
the vested portion of the option. Subject to the preceding sentence, you may
exercise this option, in whole or in part, to purchase a whole number of vested
shares of Stock not less than 100 shares, unless the number of shares purchased
is the total number available for purchase under the option, by following the
procedures set forth in the Plan and below in this Agreement.

 

Your right to purchase shares of Stock under this option vests as to one-third
(1/3) of the total number of shares covered by this option, as shown on the
cover sheet, on each of the first three annual anniversaries of the Vesting
Start Date, provided you then continue in Service. The resulting aggregate
number of vested shares of Stock will be rounded to the nearest whole number,
and you cannot vest in more than the number of shares covered by this option.

 

Except as provided in this Agreement, no additional shares of Stock will vest
after your Service has terminated for any reason.

Term

Your option will expire in any event at the close of business at Company
headquarters on the day before the 7th anniversary of the Grant Date, as shown
on the cover sheet. Your option will expire earlier if your Service terminates,
as described below.

Regular Termination

If your Service terminates for any reason, other than by the Company without
Cause, by you for Good Reason, or your death, Disability, Retirement or by the
Company for Cause (a “Regular Termination”), your option will expire at the
close of business at Company headquarters on the 90th day after your termination
date.

 

For purposes of this Agreement, the terms “Cause” and “Good Reason” shall have
the meaning ascribed in the Executive Employment Agreement by and between the
Grantee and the Company, dated July 15, 2015 (“Employment Agreement”).

Termination for Cause

If your Service is terminated for Cause, you shall immediately forfeit all
rights to any unvested portion of the option. Any vested portion of the option
shall be exercisable for ninety (90) days following the termination date.

Death

If your Service terminates because of your death, your option will immediately
become 100% vested and will expire at the close of business at Company
headquarters on the date twelve (12) months after the date of death. During that
twelve-month period, your estate or heirs may exercise your option after
providing proof to the Company that it is entitled to do so.

 

In addition, if you die during the 90-day period described in connection with a
Regular Termination, and a vested portion of your option has not yet been
exercised as of the date of death, then your option will instead expire on the
date twelve (12) months after your termination date. In such a case, during the
period following your death up to the date twelve (12) months after your
termination date, your estate or heirs may exercise the vested portion of your
option after providing proof to the Company that it is entitled to do so.

Disability

If your Service terminates because of your Disability, your option will
immediately become 100% vested and will expire at the close of business at
Company headquarters on the date twelve (12) months after your termination date.

Involuntary Termination without Cause; Voluntary Termination for Good Reason

If your Service is involuntarily terminated by the Company without Cause or
voluntarily by you at any time for Good Reason, prior to the final Vesting Date,
you will become vested in the unvested portion of your option as of the date of
such termination of Service; provided that the number of shares of Stock covered
by this option that become vested will be pro-rated based on a percentage equal
to the number of days you were employed following the Vesting Start Date and
prior to your termination of Service divided by the total number of days from
the Vesting Start Date to the final Vesting Date.

 

 

NQSO CEO
 

P a g e 2 | 6

 

 

 

 

Colfax Corporation

image [ex102001.jpg]

2020 Omnibus Incentive Plan

 

Form of CEO Non-Qualified Stock Option Agreement

 

Retirement

If your Service terminates due to Retirement (as defined below) on or after the
first (1st) anniversary of the Grant Date, then your option will continue to
vest following your termination of Service in accordance with the original
vesting schedule as if your Service had not terminated. For the avoidance of
doubt, if your Service terminates prior to the first (1st) anniversary of the
Grant Date, then your option will be subject to treatment upon a Regular
Termination rather than treatment upon Retirement. “Retirement” means your
termination of Service when your age and years of Service sum to at least
sixty-five (65); provided you have reached age fifty-five (55) and have at least
five (5) years of Service. For purposes of this definition of Retirement,
“Service” shall be limited to service with Colfax Corporation, and shall not
include any service with a different or predecessor employer.

Clawback

You hereby acknowledge and agree, as an officer, that this Award is subject to
the terms and conditions of the Colfax Corporation Clawback Policy as in effect
from time to time (including potential recoupment thereunder), a current copy of
which may be requested from the Company at any time, and the terms and
conditions of which are hereby incorporated by reference into this Agreement.

Manner of Exercise

When you wish to exercise this option, in whole or in part after vesting, you
must notify the Company as set forth in the Plan.

 

When you submit your notice of exercise, you must include payment of the Option
Price for the shares of Stock you are purchasing. Payment may be made in one (or
a combination) of the following forms:

 

●     Cash, your personal check, a cashier’s check, a money order or another
cash equivalent acceptable to the Company.

●     Shares of Stock which have already been owned by you, including but not
limited to shares which would otherwise be delivered on settlement of the option
subject to this Agreement, and which are surrendered to the Company. The value
of the shares of Stock, determined as of the effective date of the option
exercise, will be applied to the Option Price.

●     By delivery (on a form prescribed by the Company) of an irrevocable
direction to a licensed securities broker acceptable to the Company to sell
Stock and to deliver all or part of the sale proceeds to the Company in payment
of the aggregate Option Price and any withholding taxes (if approved in advance
by the Committee if you are either an executive officer or a director of the
Company).

Withholding Taxes

You will not be allowed to exercise this option unless you make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the option exercise or sale of Stock acquired under this option. In the event
that the Company determines that any federal, state, local or foreign tax or
withholding payment is required relating to the exercise or sale of shares
arising from this grant, the Company shall have the right to require such
payments from you, or withhold such amounts from other payments due to you from
the Company or any Affiliate.

Change in Control

Notwithstanding any provision of this Agreement to the contrary, if a Change in
Control occurs, this option will immediately become 100% vested. 

Transfer of Option

During your lifetime, only you (or, in the event of your legal incapacity or
incompetency, your guardian or legal representative) may exercise the option.
You cannot transfer or assign this option. For instance, you may not sell this
option or use it as security for a loan. If you attempt to do any of these
things, this option will immediately become invalid. You may, however, dispose
of this option in your will or it may be transferred upon your death by the laws
of descent and distribution.

 

 

NQSO CEO
 

P a g e 3 | 6

 

 

 

 

Colfax Corporation

image [ex102001.jpg]

2020 Omnibus Incentive Plan

 

Form of CEO Non-Qualified Stock Option Agreement

 

In connection with any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your spouse, nor is the Company
obligated to recognize your spouse’s interest in your option purporting to arise
under such an agreement.

Retention Rights

Neither your option nor this Agreement give you the right to be retained by the
Company (or any Affiliates) in any capacity. The Company (and any Affiliates)
reserve the right to terminate your Service at any time and for any reason.

Shareholder Rights

You, or your estate or heirs, have no rights as a shareholder of the Company
until a certificate for your option’s shares has been issued (or an appropriate
book entry has been made). No adjustments are made for dividends or other rights
if the applicable record date occurs before your stock certificate is issued (or
an appropriate book entry has been made), except as described in the Plan.

Forfeiture of Rights

Although vested within the meaning of Section 83 of the Internal Revenue Code
since no substantial risk of forfeiture exists once the option become
exercisable according to the vesting schedule above, the option will not be
earned until the you have fulfilled all of the conditions precedent set forth in
this Agreement, including, but not limited to, the obligations set forth in
“Forfeiture of Rights” section, and you shall have no right to retain the shares
or the value thereof upon vesting or exercise of the option until all conditions
precedent have been satisfied. If you should take actions either (i) in
competition with the Company or (ii) to, directly or indirectly, solicit or
persuade, or attempt to solicit or persuade, any employee or independent
contractor of Company or its Affiliates at the time of such contact to terminate
or modify his or her employment or service relationship, whether or not pursuant
to a written agreement, with the Company and its Affiliates, the Company shall
have the right to cause a forfeiture of your rights, including, but not limited
to, the right to cause: (i) a forfeiture of any outstanding option, and (ii)
with respect to the period commencing twelve (12) months prior to your
termination of Service with the Company and ending twelve (12) months following
such termination of Service (A) a forfeiture of any gain recognized by you upon
the exercise of the option or (B) a forfeiture of any Stock acquired by you upon
the exercise of the option (but the Company will pay you the Option Price
without interest).

 

Unless otherwise specified in an employment or other agreement between the
Company and you (including the Company’s Code of Ethics), you take actions in
competition with the Company if you directly or indirectly, own, manage,
operate, join or control, or participate in the ownership, management, operation
or control of, or are a proprietor, director, officer, stockholder, member,
partner or an employee or agent of, or a consultant to any business, firm,
corporation, partnership or other entity which competes with any business in
which the Company or any of its Affiliates is engaged during your employment or
other relationship with the Company or its Affiliates or at the time of your
termination of Service. Under the prior sentence, ownership of less than 1% of
the securities of a public company shall not be treated as an action in
competition with the Company. YOU UNDERSTAND THAT THIS PARAGRAPH IS NOT INTENDED
TO AND DOES NOT PROHIBIT THE CONDUCT DESCRIBED BUT PROVIDES FOR THE CANCELLATION
OF THE UNEXERCISED PORTION OF THE OPTION AND A RETURN TO THE COMPANY OF THE
SHARES OR THE GROSS TAXABLE PROCEEDS OF SHARES ISSUED UPON AN EXERCISE OF THE
OPTION IF YOU SHOULD CHOOSE TO VIOLATE THIS PROVISION. PRIOR TO THE EXPIRATION
OF THE OPTION OR WITHIN ONE (1) YEAR AFTER YOUR TERMINATION OF SERVICE.

Adjustments

The shares of Stock covered by this option may be adjusted or terminated in any
manner contemplated by Section 17 of the Plan.

 

 

NQSO CEO
 

P a g e 4 | 6

 

 

 

 

Colfax Corporation

image [ex102001.jpg]

2020 Omnibus Incentive Plan

 

Form of CEO Non-Qualified Stock Option Agreement

 

Amendment

The Committee has the right to amend, alter, suspend, discontinue or cancel this
option, prospectively or retroactively; provided that no such amendment shall
adversely affect your material rights under this Agreement without your consent.

Applicable Law

This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

The Plan

Unless otherwise specified in an employment or other agreement between the
Company and you, this Agreement and the Plan constitute the entire understanding
between you and the Company regarding this option. Any prior agreements,
commitments or negotiations concerning this option are superseded.

Data Privacy

In order to administer the Plan, the Company and its Affiliates may process
personal data about you. Such data includes but is not limited to the
information provided in this Agreement and any changes thereto, other
appropriate personal and financial data about you such as your name, telephone
number, home address and business addresses and other contact information, date
of birth, social insurance number or other identification number, nationality,
job title, any common stock or directorships held in the Company, details of the
Award or any other entitlement to cash awarded, payroll information (including
salary) and any other information that might be deemed appropriate by the
Company and the Committee to facilitate the implementation, administration and
management of the Plan and the Award (the “Data”).

 

By accepting this Award, you hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your Data by and
among, as applicable, the Company and its Affiliates for the exclusive purpose
of implementing, administering and managing your participation in the Award and
the Plan. You also give explicit consent to the Company and its Affiliates to
transfer any such Data inside and outside the country in which you work or are
employed, including, with respect to non-U.S. resident optionees, to the United
States, to transferees who shall include the Company, the Committee and other
persons who are designated by the Company to administer, implement and manage
the Award and the Plan. You understand that you may request a list with the
names and addresses of any potential recipients of the Data by contacting your
local human resources representative. You authorize the recipients of the Data
to receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering, and managing your
participation in the Award and the Plan. You understand that the Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Award and the Plan. You understand that you may, at any
time, view the Data, request additional information about the storage and
processing of the Data, require any necessary amendments to the Data or refuse
or withdraw the consents herein, in any case without cost, by contacting in
writing your local human resources representative. You understand, however, that
refusing or withdrawing your consent may affect your ability to participate in
the Award. For more information on the consequences of your refusal to consent
or withdrawal of consent, you understand that you may contact your local human
resources representative.

Consent to Electronic Delivery

The Company may choose to deliver certain materials relating to the Plan in
electronic form. By accepting this option grant you agree that the Company may
deliver all communications regarding the Plan and this award (including, but not
limited to, the Plan prospectus and the Company’s annual report) to you in an
electronic format or through an online or electronic system established by the
Company or a third party designated by the Company. If at any time you would
prefer to receive paper copies of these documents, as you are entitled to, the
Company would be pleased to provide copies. Please contact Corporate Human
Resources to request paper copies of these documents.

 

 

NQSO CEO
 

P a g e 5 | 6

 

 

 

 

Colfax Corporation

image [ex102001.jpg]

2020 Omnibus Incentive Plan

 

Form of CEO Non-Qualified Stock Option Agreement

 

By accepting this Award in the manner established by the Company, you agree to
all of the terms and conditions described above and in the Plan.

 

 

NQSO CEO
 

P a g e 6 | 6